                                  ease6:20-cv-00557-ADA
                                 Case  o:u-cv-uuo    uueuuitiw
                                                         Document
                                                               iui 9 Filed 07/16/20 Page 1 of
                                                                         I
                                                                                              21
                                                                                           i-lieu
                                                           Page 2 of 18



        \\                      In your complaint, you have named Cpt. Parker as a defendant. State
                                1.
                                exactly what it is that this defendant personally either did or failed to do
                                         -hile
                                       acting under color of state law that you believe violated your
                          2'o,.nstitutionaI rights, and when. Specifically state each and every injury,
                              - harm, damage or other adverse consequence which you suffered as a
                                result of the acts or omissions of this defendant. Be specific.
                                                                         i
                                                                                                  etf
                                                                                                                         i-                    Ii
                                                                                                                                                               i JGcSOIJIy
                                                                                                                                                                        ,,yi
  l/eS.-       to    ucôlwt                   1e-    from          5&Cuci)          &rL                       wI'i&r         o,i Au

                     A. fiu5ht                      tc1&ra         a-t        c                       V),j               1-i4       9: 3a,?             2    7Ae- P/as1ifrf

                                Df.-i
                                                                                     iA'ov,,d
  fi've            /))                                   tD1   P'i-                      dc.0'ie          /Q-H-                     a)/        £&'c,,/S       of ieK"i/
        c&5icn r bY                      6;      6'ci,-.ie         .# a4                 Ve'J4xt/_                       ex1/a/           wh/Ie             $ta4dIij Ia

   11:(Q,,.+        ait         frI1e-       £ Ch1iw           hii           i,,,        mcp4

   The-             aAV&r                Se-             o         &'h,ece.                01 Pefe,d'                                          PcziKek        7'0,'hfte


   t        &t                  Md&I                OI'lCfr         '    Si         se    ia.-       fo'.r        '&            F'4E..A             ,2      EO      Th'/e-re,',eG

   +0         tr'     /14&               b1         $er                       "                                                           on            A          I6,iJ4
        &tie6             /1             PAi?f                 PA,'//.I)            Lm'e                       Le-              j&t              ILO


            #gn      14(t                10   c 1C       a-i J-         *A,'etk#i            1,                                   uP       .L'j'    6       &'"

   OI                       'I7J           ZO/                 7,i'e                                      5                     /         /1C
                                                                                                                                                                               7L
                                                                                                                             7L))((1
       ;+      '     ,S                  4          #4
                                                                         CCA                      i 14c'                 t                      f3J/        7% /4fl1&4 dsi,'
                                                                               be         v,to/ae                 b/ P1,'b&rtt                           ,d(re4c
       it&iIv(e                      ft?&ctby                                 Par/ce,        'i
                          #o                                       p1                                4tj       ,1    .




        7A           Iui                     1                                 fe,e-        fa                            t/'(S                                'c Pp,,
                                              /1eii1Ie A,)                                      4,,u1,                                              >

.:to        oP4',y                                             kersIe-.Z                                                      1/V                   /1y             pp
  Iv)eIS           1ht9                                                                                        5/'/                       4a"
                                     at'5                      e."7 ci                                -                      Ai't'e                                ciy
 Of
                            '   a'    ,4     d tk,' S          C        S                        I            I           icefr     i'a   'J                 ,p,

                                                 5iv''d                 aJv.-               cL,7c             ii;,                   ,#2tfrp75.                    7"
                                                         ive-
         Vr         1e/,( 71                             ,
                                                                        L/j,                                      '-'c-


                                     d0/Ye-'-5                 ,                          /'
                                  Case  o;u-ev-uu I UOCUUiWW"'
                                    tse 6:20-cv-00557-ADA                                  i-lieu
                                                          Document 9 Filed 07/16/20 Page 2 of  21
                                                           Page 3 of 18



                             2.            In your complaint, you have named Brent Berridge as a defendant. State
                                           exactly what it is that this defendant personally either did or failed to do
                                           while acting under color of state law that you believe violated your
                                           constitutional rights, and when. Specifically state each and every injury,
                                           harm, damage or other adverse consequence which you suffered as a
                                           result of the acts or omissions of this defendant. Be specific.


                   c               on de t .or               '
                                                                      ,f ó           t    Jc      LV                      5ce,)               5e,rc,'   de                           le          e,7a,T(
rA D S() 1/                                                 of 7e JJz                                        cL           0f          7,4           ,4/-ed                   /Jc,i.,t,L,e        c'/7'/
t-r5oi,ot//y d(                             ,i,/            ,t5omzeJ- fr&ti4                                              ep          '2                o                               ,       ,1-//e/
 b dt4,idt,i c,ci                          Li      erc,'4e                   / r,ç //z c                                              to            he.        i'//e                        z        94,'
                                                    1 7A                  j/ i/f I ietej                                           ,4J;cq(              /,ç /ei'ta,k,e
                                                                                                                                                                                  '//,
                             L
     -'-'t-   J        '3          2Y       ,t-,            ,iee              (t18ct'c4/            'l$i,ce                                      7.e11/e1?cy

                                                                                                                          i
                                                                                                                                    ;I,




 (A,&v,,a.                                      /O:2             4'           Mn)
                                                                                                                               e Pt           /7,           /
               '   741'c            A              3        /Sr               ;,i Lir Y       i         au     L     t'i at               e                         c1tge                   )
W,//          /)d,          .T',                    ,ie.Lct/                              wL,/c.                              JSo4
                                                                                                         /                                                k//eu te/945e
                                                                               &cL                                 ,/'J                          '7CI


c'iL           w///          J'e        A          rgit,                  /'ot /'55                                 Cvoe,                                                        c4'-/-e
 I                                 h               £,, ,                                       '5                                     p/                vi,;   7/       a6   e      e           'r

                                                                                                                                                                                    4
                                                                               I/'                                                                      )e ia5s
                                                                                                                                              v.'1Y1
 /ck               {                        A1
                                                            A             L    S rA
                                                                                   '/                               v                               Jt7/                 //efn
                            d&/e4.
                                       t
                                                       d,
                                                                                    //                                                         Aec/
                                                                                                                                                    Auts5
                                                                                                                                                                    ,



                                                                                                                                    &j
                                                                               C
              1i(_'I
                                                                                                                              /1
                                                                                                                                                        fr54                     107L.

          t
         Ày
                                                    k,ij           /e//cç iar
                                                                                                             TAj                                        ak                   1
                                                                                                         r,&              g        A ,ne,,

      OvlL                                                                                                   4 &C

                                                                                                                    i7,'
 ir
      o V       8cr;.j
              3 7I       .9
                                                       ")             i   I

                                                                                         LJ
                                                                                                    /1evt
                                                                                                               -'         "               d-'"'         bO33 w,24
               i1k fl/te- o                                                                             /UcJC,                tW4
                                                                                                                                                          Ti(e
                   A                                                                                     Ae           c'L'cce t,'/,                            Q
                                                                                                    '
                          Case   xu-ev-uuzo I uueurriww
                           .ase 6:20-cv-00557-ADA  Document
                                                        -i                           i-lieu
                                                             9 Filed 07/16/20 Page 3 of 21
                                                    Page 4 of 18



                     3.         In your complaint, you have named Sgt. Witiker as a defendant. State
                                exactly what it is that this defendant personally either did or failed to do
                                while acting under color of state law that you believe violated your
                                constitutional rights, and when. Specifically state each and every injury,
                                harm, damage or other adverse consequence which you suffered as a
                                result of the acts or omissions of this defendant. Be specific.

                                         ..otI#r         ,ii      ,5ia/          /vV        L1ThfltiLJ'
fI               Wi'H                                     .                                I Per a4cJ/7                        dic(        C hni)n        i/

orgu   '2&c      f'o0d               ô      A       q    - /7                 /4    Yi            '//   See      o'                             o1    7'/d',"J

£!1&                 IX1 O      /'       JOL//d          bIV/) /4d                          'Vi         Y   /2.-.'   /0   u,'i         The
                          O                                                                     I cii;
                           oad       4e&i,cYe,                                         17         tted                                     a,.       ddiY5
                                                                         1                 ,4e.     7/C4        j&ve.          /'IC-       4-

&yPy   &ii     3A 1I                     w6'#e          Nei LA,&c.t                  dwe'e'p ,e-i                                  vi',i'e       u/                -




ck                            c/iec'i      ctdU'              1      c             95t    w-/Jf a,iL                                   Ile'(t        ,5

                      A          /7-2d19


                 i         ,-eceved ckcVi$e                                                                                                f
                      PPOCe,d1/                  ltcl(
                                                               c2/6'         1     ;ava

     6k1 L-   7p                            Jtcte         A 5'"1                                                           -/t     /;:117L



                                          J,>,
                                                  CliAt,91                         'e'                          9
                 At                                           5         hcv                                    7LAa            2 5L'/4t               AWe,
              t'i5                                       /          u    ,/                             5&o vrnYy                      L

                                                 P,o           t'

                                     k_-                                     pg                   e k1               re   1,




          ,.iql1y Ihoutii7cL                     dô1ie,r

 diM4eS       l/'Jj 't                            Iv'                                  e            5                          o                      j
                                                                                                                                                          p    ;




                                                                                            4
                           ,ase o:u-uv-uuo
                          Case  6:20-cv-00557-ADA
                                            I     Document 9 Filed 07/16/20 Page 4 i-lieu
                                                                                    of 21
                                                   Page 5 of 18



                  4.            In your complaint, you have named CO Leach as a defendant. State
                                exactly what it is that this defendant personally either did or failed to do
                                while acting under color of state law that you believe violated your
                                constitutional rights, and when. Specifically state each and every injury,
                                harm, damage or other adverse consequence which you suffered as a
                                 result of the acts or omissions of this defendant. Be specific.

    ih!e              j    c,i'/e Dlt 57'7'e /ai 0 Lexx.J, d1/
                                 der                                       .



or,zea         1ra, ?Ae defecJctii1- .i          /7 °1        L/?                     We                e(eo5
                Lj,t 4Ja-3      r(eccL I,- /ieoYiO -   1y
                 c         h4oh,             ,?4,     P',)ct/'/                           j,,
S                          ,        ty
                                                a1e,,it
                                                               p
                                                               'v&5                &ted
                                                                                                 /, j
                                                                                                 6Ypt
    'W                                                                                                  t
    Ca   tI
    4- Ae4c(1e, t
                                        /
                                              27i



                                                      Coi
                                                       c


                                                          jC 7 Leow A

                                                                       k
                                                                                iv,4, Ve


                                                                                h91
                                                                                                  cle



                                                                                          for Cioe/
       I '5ci'f frrii5i                               (-
     'vt
          I&                               ////                e       IIec'J      "it!



     7L,
               Uii4            ?,-1c7                 Vt//                         r-5       c

                     f45,V                                       T%e                       d'1e
      /k         '6iW- Ma/)e,                                    0/1 Ipre55'i               k?
     .-q'Vêo      a,1             Aak,vi    4     a   vtu,!,O/     /       Pfkfg      p/gge        d/t4t1c
                                            74,                                  /-
                  fk             Ci&        w5        Al                                         '1M
                                                             Aavc          Ccv'e'f5ai. reJ/ef
         thC               dc2Q                   4,7J1,ovcL                     ckIMt

                                                                   5
                           ..ase o:u-ev-uu3
                           Case              ' uoeuuiww
                                 6:20-cv-00557-ADA       -i 9 Filed 07/16/20 Page 5i-lieu
                                                    Document                        of 21
                                                     Page 6 of 18



                      5.            In your complaint, you have named Librarian Hamilton as a defendant.
                                    State exactly what it is that this defendant personally either did or failed
                                    to do while acting under color of state law that you believe violated your
                                    constitutional rights, and when. Specifically state each and every injury,
                                    harm, damage or other adverse consequence which you suffered as a
                                    result of the acts or omissions of this defendant. Be specific.

 L/h,'/ej                      4(qv4de'-              dtkk ol'                      zetlLe     liUl          thC'dtt'rJc&,.f                  LtI
           tQ         P"Y                                                 j4e                 cwL i'hcou8A cut                                74S wh'1

Pvri;+           c'                               ft)5t)C-                     Y7
                                                                                                                       vLJ                        Vio
                           A            /7, Zo/5 6/liL 9ce3f                                                      'V      ACC(S                á(?cl
                                                          T       JCLL#
No                                                                                                  'p

/3j                   iei      acicL        &/flf/7ee k'ix1t                                                      /Y
                                                                                                                            /it$tiri6
 icr            ,-,            ,'         i Tedei                         1(          5!t.               L    S                 '        fr

 b'                        j'(e         3j/Ij  ,                                                  why         d'i
cL'         j,        .cA5?WY           S         A                        4                                      IwtS

                                            of        C   O       /5    l/eJ/otrS L'4?                            W                 wi?1

       j                                t     /           -fc'i     feto4      J'j                                                  P
                  $aJt-e,/                  6)1   &                                 Cl1 q3        )c'c/e            --f                 evtI(

                                    )         /Ve                                          6q,'              iA'/e    i peeet-
           1' c                     ,oc/ec            ctlpI cvipc't                                               ict let te
      cws                   t9          1c1               1Wedd                            PzI3ofl
                       Ct                                         ACVM                           Ja otj                              &ai-.4
                               /                      -
           nire
                                                              /-
                                                                  C'v

                                                                               /I      Li,/
                                                                                    1/13
                                                                                               e1(,i
                                                                                                    j                  7




                                                                                                                       p'Jc                     pa
                      o i',' cU@A e'e'$                       h 4/        Cq                 a,e-   ,i'ack                 i.r(           dcth1,,
      Th1                         Oroel                                                                                   tL1        f4 Ane"l
      b1di 'AEt* ,45 e' V                                                                           TM            &                   fJu111/,
                                                              I                                   iii Cofi'ry
                                                                                       It
                                                                                       6

 cLMfre c/Q6 7)e' d                                                        jj 'j                                                         tei,4
                                                                                                                                                   /
 of                   40                Al        TAQ1)5d4C,                                                                                             CóVP1
      Caseo:u-cv-uuzo
     L.ase               uouuuiew
           6:20-cv-00557-ADA  Document
                              '
                                  i--"
                                                        9 Filed 07/16/20 Page 6i-iieu
                                                                                 of 21
                                              Page 7 of 18



6.      Describe in detail what injuries you sustained as a result of the assault by
                                              vs
                                          1Je.-d.                e57t    )r/4t'
        the other inmate.                                         I..,




                    I   J'        dep"eoi,          /AJf (
                                                                                  d)                     k
                             ZLVI              i    t             p   '
                                                                           t?
                                                                                              1"1 c2 J



                              ctd.
       h
                1,     pvn          fi;fr            J/i                          '(   bei      td'ik
       se)                              )     Cc&-                                     W,      Sf'/5&

       ,nL      '11'I       /-'--            tctt /Q

      a. Were you hospitalized?                If so, for how long?         I     wo-5    7/A            Th'



                                    c              /L',3                                 i' 3,i                ce/
                                                ''S        1VL6       O/               S Ji     1

        7o      $      lo         )2




      b. What treatment and/or medication have you been given,                                   if any, for your
           injuries?    1                                                  A/4J


                 X45                           Fe-1'                              ,

        3oc-i        Ro2'tc            'tj   /'tc'Sc,)




                                                           7
 ease 6:20-cv-00557-ADA
 Case o;u-ev-uu3o uucuuitiw
                         t    '.u'.0
                        Document 9 Filed 07/16/20 Page 7 of
                                            '
                                                            21
                                                         i-lieu
                         Page8ofl8




  c. What is your medical condition now.


51//   e31ig   fc2           JI,V   n   L   /°   fI7(


                     S       XTi V




                                            8
                                                                -iieu
     Case   o:u-ev-uu3 i uueuuiww
     ..,ase 6:20-cv-00557-ADA Document
                                  '-'   9 Filed 07/16/20 Page 8 of 21
                               Page 9 of 18



7.         Your complaint alleges that excessive force was used against you by
           officers. Answer the following questions about this incident:

      a. On what date did this occur? If you do not know the exact date, then try
         to provide an approximate date.         I
                                                   7,




      b.   Identify by name the officers who used force against you.
                                                     r)
                       .O   V L?e/t3e1
                         41(('e!




      c. Where did the use    of force occur?
                            24/cti2
                                                /J        717d         A J/4
                                       I




                                           9
     o;u-ev-uuo uucuuiiw
'ase 6:20-cv-00557-ADA
Case                   Document 9 Filed 07/16/20 Page 9 t-ueu
                       t                                of 21
                        Page 10 of 18



  d. Fully describe the situation immediately before the use of force or assault.

          clrc        /V     o'iLa   7u,fcL        v'
ALfr,


 e44         77
                    ci i
                    7,1i'i
                           ót'


                            TiY/
                                 $
                                              7


             /lle
                                   (d6t/ 4
                                                                    /
 6v      /




  e. Before the      use of force occurred, did you do anything that the
        defendant(s) may have thought was a verbal threat or threatening move,
        however wrong the defendant(s) might have been? If so, give details.

                             Noi y,                             ;            /




                                      10
    Case o;u-cv-uuo
    L,ase 6:20-cv-00557-ADA Document 9 Filed 07/16/20 Page 10i-lieu
                      i uocuu1rn!,L.uLu                         of 21
                             Page 11 of 18



     f. What is your height and weight.         )      he    J   1J),   7'   / 7 9'. / 6




     g. Describe in detail what injuries you sustained as a result
                                                                   of the assault.

            &fp7e 55ci,    tie4ki
                                               :J'4




        h. Were you hospitalized?   If so, for how   long?
                                                                   /0        )Th/ie7
             $)1                        v3)         t,4't5


        tl
    2
        r




                                          11


I
 ease
Case   o;u-ev-uuoo uucuuIww"-'-"-'.'
     6:20-cv-00557-ADA Document 9 Filed 07/16/20 Page 11 t-ueu
                       (
                                                         of 21
                         Page 12 of 18



  i.    What treatment and/or mecBcation have you been given, if any, for your
        injuries?

                                                      p
         0   P                          AcA   7i          J
        Mec'4         /v




  j. What is your medical condition now.
                 ciek'c'e-   c&vLe            ,cf}
                                                     A6L4-

                 trv&43
                                                '1
       OLA                               9




                                   12
                                                        riieu
 Caseo;u-ev-uuo
ease  6:20-cv-00557-ADA  Document 9 Filed 07/16/20 Page 12
                   uuuurTI6lw4.)IuLu                       of 21
                         Page 13 of 18



                                              during the use   of force? If so,
 k. Did the defendant(s) sustain any injuries
       give full details.




        Have you been involved in any other incidents
                                                      with the same officer(s)?
  I.
        If so, give full details.                          //5e-

                            /AV(1   aA       la'      cw\ 1

                                         ,JIeL       )1o1

                                                   5)i             )&

                               c'tl
                                      cioJ
                                                    I Idll
                                                   7c7'
                                             i4
                                         V                     /




                                               3    (3'   k1




                                      13
  t.ase o:u-cv-uuo
 Case                 uueuuhi.rw4u,w.0
       6:20-cv-00557-ADA
                     (
                          Document 9 Filed 07/16/20 Page 13 i-lieu
                                                             of 21
                           Page 14 of 18



8. Did you receive a disciplinary case as the result of the use of force?         If   so,
   answer the following questions:


      a. Describe with detail the charges filed against you, including the case
          number, the offense charged, and the name of the charging officer.
                                                                            OO'         3    71
                               A4V        orde-fr

                                                                A'1

                          011r{,(,0




      b. Did you have a disciplinary hearing?       If   so, when did the disciplinary
         hearing occur?

          lo   -3-1                           i




                                     14
Case  o;u-ev-uuoo t uueuui.rw
 Lase6:20-cv-00557-ADA Document' 9 Filed 07/16/20 Page 14 I-lieu
                                                           of 21
                         Page 15 of 18



     c. Were you found   guilty of the charges? If so, state what punishment
         you received and whether you lost any previously earned good time
         credits. J w&5 foj,id                                          L/3'  /Vo/,
                95   pr7el/ Oy                              3




    d.   If you were found guilty of the disciplinary charges, have you filed an
         appeal? If an appeal was filed, what result, if any, have you received?
           Bc'lh 5tep' i"        4- 7(1c tppe1                         -'-
         Jhe    i-p/                    I)1    iMQ'       A/c'

                       r ov-r    1c/hL            d2&aL 3)'! ?.




                                   15
         Case  6:20-cv-00557-ADA Document 9 Filed 07/16/20 Page 15 of 21
         .ase o:u-ev-uu         a'



                                 Page 16 of 18


                                                                              List
     9. You claim you were retaliated against and harassed by the defendants.
        everything that you are claiming the defendants have done as retaliation
        against you and the date of each occurrence.
                                                                                   7?
          5ef)Z                 O)9        A&tN                 h) $MMTh
                                                                       cvii
                      CctI/t
           2iL

          rfv5&I           to

                                                                 /           fo          ui   I




                                                                     1'eôi
           keii
                     -Je                            OpI'Y

                                     7L)    d                                 "
               r
                                                                             /e   5e/(

         -                                      t




                                                                 c,
                                                        d
          (5   ee                                                                                 ;d,'v,i'oJ
                                                                             buf
           fd
                      h& re5°                                                       '°
                                                                 t    w,1A
         v'i         P'
                                      tePoJ                 t,ePece          oIO'
                                                                                av        9c,,'d
                                                    7v/dij
     i         /Ce   pIc                                                 r    6fafe4P
                                                            "

                                           Ak       i
5-r1e'
!s
                                7


                                                        16
 Case    o:u-ev-uuo uucurrie.tw
 L..ase 6:20-cv-00557-ADA Document
                                .i
                                   9 Filed 07/16/20 Page 16i-lieu
                                        I
                                                            of 21
                                                          Page 17       of   18



10. Exactly what have you done or supposedly done                                             for which the defendant(s)                is
   retaliating a9ainst you?                             7e         Pe3*                  C)                    of     1A-e..     1/,z
     &iL eF 7Ae A.                                                                cot/e4'     cf     j,        ,4w
  5 at                Z                                                 5         5' Y      JI   (,V4,'/C.           x-

 YIie-           d/ecL,i                                ow'45Jv)             t/V            vc&c'         a!       LYeA1    o(
                           0/2                                                           A           1ic1-                C?3


 cde         k                                                                     Cpi,J
            f&        _____                       Oic?           17'         .2    d'd s             wt-','le-
  11',Ce                                             5t /i         Cc' tv'v/w                        J

                                                        co              7)/        7t, /,

                 I
                               1    6

                                                                              t1J             //,              f




11.How do you know that this is the behavior for which you are suffering the
   retaliation? Give specific facts which lead you to believe that the defendants'
   acts were done in retaliation against you and not for some other reason.
   7Ae-                                     e-i                     L                                     V(VeirI4&
   //2                6i,4'                       o          vi/'<-               thv                e

                                                                                                          of
                                                                                                 '   /
       1,

        vicSc4 '/t                                q,L     F,t                 ri                 t41-          Co'1tie#u$-
                                                          .j-/                     )i/,          jd-
       7L9       miktr qJ                                '-k'                            f(J
                                             {4j         7t                   $p                          .L)7t

                                    .Swt'                ccL                                                                otIeP

                      ___
                          c'a                                           1/2..                             i-'ciCt
       /         5   ./.             /,      .-..i      ma " e                                            jj1/e Ve'e..




                          -i        JkJfC,                    e    fe/)cl.e--6           k'eVe,
  frfte'i)                     '$                                  17
                                                                                                                                    cijerIio
Ao4e                       r1e_.
                 13

                                                                                                          8t
                                              .



/4SStL, Ifct                   f24'n                         /7,        O/                            '
                                                                                                                                1/2 cacd
                Case 6:20-cv-00557-ADA Document 9 Filed 07/16/20 Page 17 of 21

                                    Ca5                 fD;o       -v oôç




                                                   ptj         /
                                                                   c1c           01           uei4       j;    of fe /3

 I    L.        P)at1f          j5 to              ;dd               fe-                                      tfr&1j             o t +he-
                   cf     lt5        ivi&                de1,'n-

            .      hve fr                the             a'r15              7La&c                 b0/i              IIi&
           *h A,iend,ne                   V1oh, of                               c..o"W/           tt,/              (,          )        $
                    Or                                     u                                      de

            S    A re4/             /1                    W/Qi             ctc            &   ,




      * bctl Z                                                                    '?                                         '


                           ck-            'fc;Ie,         i&             he're                                ,4I   frct I)Ac,

     (,It[
                  The,.    dM                 c.   f                     ife,ijdr             A    $v/e                  h
                                                   7e 5e'e,                                                  JV        fIC                i'r

  re11                    ?If                                        h

     r                                             f//                       ri'e''d$                          //                    t
                                     &                                                                               i

                                                                                                                    tcik'        Wi//

                ,,                                 -J              /t,     eito                   wi'         bo1                ,)/')

                                                                                          ptc1et         85              iA

      cIock5        /u&$                 ''
                                                                                                    °''             TW
                                (
                                                   ,-c4                                                             XJ4ç                 1CI(?/e-'
(A)tP&i1*k%               Qe"c.
                                                                                      i
                                                                /

                                                       17'i'?      d'V!          "'                      ''
                                                                                                         ye
                                    çj        ci
                                                                                                       Ice  sled                     h

                                                                                                                                                e'- rei1i
                     6'7'           1e   Fei- / /
Case 6:20-cv-00557-ADA Document 9 Filed 07/16/20 Page 18 of 21




                                               ,0
                            ol,




                                       /9
                                        )

                                              p
  )()1\




                        J
                      ,L2




                                                     9rc
          k?iP




                                                            9?(c
                                  0




                                                '
                 ;;




                                      £Q
                                                    :;-°
                                                       :'
                                  0
      Case o;u-ev-uuo
      L.ase 6:20-cv-00557-ADA
                        I         Document 9 Filed 07/16/20 Page 19
                                         uueuule.vw.1I.ut.v
                                                                     of 21
                                                                  i-lieu

                                  Page 18 of 18




    12.   Plaintiff is to include the followin__declaration at the end of his more
                                                                  &            fg )r-&---
          definite statement:.-j) TA                                      C.)'


          9i/rirU 3T&%rt    /                    /            t'44y
                                                                 ((,npI        nt c1 _JcJk
                  I declare, under penalty of perjury under the laws of the
                  United States of America, that the foregoing is true and
                  correct. Title 28 U.S.C. Section 1746. Signed this ty day
                 of    /1       ,2020.                                  /



                                 inat      of Plaintiff


SIGNED on June 25, 2020




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE




                                           18
        Case 6:20-cv-00557
        Case 6:20-cv-00557-ADA  Document 9 Filed 07/16/20 Page 20
                           Docum&ttJb/2UU                          of 21
                                                                Filed
                                Page 1 of 18



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

PHILLIP LUMAR LOWE #2027814                 §
                                            §
V.                                          §                W-20-CA-557-ADA
                                            §
CPTII PARKER,    et al.                     §


                                         ORDER

                                                                                failed
       Before the Court is Plaintiff's Complaint in which he asserts Defendants

                                                                         conduct.
protect him from an assault by another inmate and engaged in retaliatory
                                                                                   to state
Under the notice pleading requirement for a federal lawsuit, Plaintiff is required
                                                                    Plaintiff's
what acts Defendants did to cause him damage. As currently written,
                                                                        additional details,
Complaint lacks sufficient facts and is inadequate as a result. Without
                                                                         which relief may
Plaintiff's Complaint may be dismissed for failure to state a claim upon

                                                                         829 F.3d ,365, 370 (5th
be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Brown      v.   Taylor,



Cir. 2016).

       It   is, therefore, ORDERED   that Plaintiff shall file   a   more definite statement in

 which he answers the following questions on        or before )uly 27, 2020.        See Fed. R.


 Civ. P. 12(e); Parker v. Carpenter, 978 F.2d 190, 191 (5th
                                                            Or. 1992); Spears v.

 McCotter, 766 F.2d 179, 180-81 (5th Cir. 1985). A failure to do so
                                                                    will cause this Court

 to dismiss Plaintiff's complaint for want of prosecution.

        The questions the plaintiff is ORDERED to answer are as follows:




                                                1
Case 6:20-cv-00557-ADA Document 9 Filed 07/16/20 Page 21 of 21




                  'I




                                     4
                                           /
                                     1,
                       CL


                                     Ic
             9
